Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shirley R. Hardin appeals the district court’s order denying relief on her employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hardin v. Kateh, No. 3:10-cv-00260-FDW-DSC, 2011 WL 2535038 (W.D.N.C. June 27, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.